DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/2020 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 600 in Fig. 6; 4 in Figs. 11C-11D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "supervised data" in line 3. It is unclear and indefinite if this is the same supervised data as that in line 2 of the claim.  
Claim 2 recites the limitations "a topological property" in lines 2 and 3, “some supervised data” in lines 3 and 5, “the supervised data” in lines 2 and 3, and “a geometric property” in line 4. It is unclear and indefinite if this is the same topological property as that in claim 1. If so, it should read –the topological property--. It is unclear and indefinite if the some supervised data and the supervised data is referring to the generated supervised data, the supervised data corresponding to input data, or both supervised data is the same. It is also unclear and indefinite if this geometric property is the same geometric property as that in claim 1 and previously mentioned in claim 2.
Claim 3 recites the limitations “the supervised data” in line 2 and “the some supervised data” in line 2. It is unclear and indefinite if the some supervised data and the supervised data is referring to the generated supervised data, the supervised data corresponding to input data, or both supervised data is the same.
Claim 4 recites the limitation “a topological invariant” in line 2. It is unclear and indefinite if this is the same as the topological invariant in claim 1. If so, it should read, --the topological invariant--.
Claim 5 recites the limitations “the supervised data” in line 2. It is unclear and indefinite if the supervised data is referring to the generated supervised data, the supervised data corresponding to input data, or both supervised data is the same. 
Claim 6 recites the limitations “the some supervised data” in lines 1-2 and “the supervised data” in lines 2-3. It is unclear and indefinite if the some supervised data and the supervised data is referring to the generated supervised data, the supervised data corresponding to input data, or both supervised data is the same.
Claim 7 recites the limitations “the supervised data” in lines 4-5 and “a trained classifier” in line 6. It is unclear and indefinite if the supervised data is referring to the generated supervised data, the supervised data corresponding to input data, or both supervised data is the same. It is also unclear and indefinite if the trained classifier is the same as the classifier in line 4 of claim 7 or is the same as the classifier in claim 1.
Claim 8 recites the limitations “training data” in line 2 and “retraining” in line 2. It is unclear and indefinite if this is the same training data and same retraining being referred to as in claim 7. 
Claim 9 recites the limitations “training data” in line 2, “retraining” in line 2, and “a result of training” in lines 3-4. It is unclear and indefinite if this is the same training data, retraining, and result of training in claim 8.
Claim 10 recites the limitations “training data” in lines 2 and 3 and “retraining” in line 3. It is unclear and indefinite if this is the same training data and same retraining being referred to as in claim 8. 
Claim 11 recites the limitations “a geometric property” in line 2, “an output” in line 3, “the supervised data” in line 4, and “training of the classifier” in line 6. It is unclear and indefinite if this geometric property is the same geometric property as that in claim 1, if the output is the same output as claim 1, if the supervised data is referring to the generated supervised data, the supervised data corresponding to input data, or both supervised data is the same, and if the training is the same training as claim 1.
Claim 12 recites the limitation “training of the classifier” in line 2. It is unclear and indefinite if this training is the same as that in claims 1 and 11.
Claim 13 depends on claim 11 and therefore is also rejected under 112(b) for the same reasons as set forth above. 
Claim 14 recites the limitation “a topological invariant.” It is unclear and indefinite if this is the same as the topological invariant in claim 1. If so, it should read, --the topological invariant--.
Claim 15 depends on claim 1 and therefore is also rejected under 112(b) for the same reasons as set forth above.
Claim 16 depends on claim 1 and therefore is also rejected under 112(b) for the same reasons as set forth above.
Claim 17 recites the limitation “image data” in line 3. It is unclear and indefinite if this image data if the same as that previously in claim 17. If so, it should read, --the image data--.
Claim 18 recites the limitation "the division" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitations "supervised data" in lines 2 and 3. It is unclear and indefinite if these are the same supervised data.  
Claim 20 recites the limitations “supervised data” in line 4. It is unclear and indefinite if this is the same supervised data as that in line 3 of the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 2020/0242353 A1).

Regarding claim 1, Zhang teaches, an information processing apparatus comprising (As shown in Fig. 15, computing device 1500 includes a processor 1502; Para. 0138): 
a generating unit configured to generate supervised data relating to a topological invariant based on a topological property relating to supervised data corresponding to input data (Para. 0079: “the shift-invariant machine learning system 102 analyzes three different digital images…the shift-invariant learning system 102 generates a shift-resilient output for the digital image 502 in the form of the predicted classification 516; Fig. 5); 
and a training unit configured to perform, based on a geometric property relating to an output from a classifier to which the input data is input and the supervised data generated by the generating unit, training of the classifier (As shown in Para. 0082, the shift-invariant machine learning system 102 trains the neural network 508 using augmented training data and generates a predicted classification (i.e. classification label); As shown in Para. 0040, there is a shift (i.e. translation) of the image features; As shown in Para. 0042, a filter of different size, dimension, and/or shape is applied for shift-invariance of the features; Note: the size, shape, dimension of the filter shows that there is a specific geometric region of features for shift-invariance).
Regarding claim 2, Zhang teaches, the information processing apparatus according to claim 1 (see claim1 above), wherein a topological property relating to the supervised data is a topological property of some supervised data in the supervised data (As shown in Para. 0042, a filter of different size, dimension, and/or shape is applied for shift-invariance of the features; Note: the size, shape, dimension of the filter shows that there is a specific region (i.e. some supervised data) of features for shift-invariance), 
and the geometric property relating to the output is a geometric property of a portion corresponding to the some supervised data in the output (As shown in Para. 0040, there is a shift (i.e. translation) of the image features; As shown in Para. 0042, a filter of different size, dimension, and/or shape is applied for shift-invariance of the features; Note: the size, shape, dimension of the filter shows that there is a specific geometric region (i.e. some supervised data) of features for shift-invariance).
Regarding claim 3, Zhang teaches, the information processing apparatus according to claim 2 (see claim2 above), wherein the supervised data is image data (As shown in Para. 0079, the shift-invariant machine learning system 102 generates a shift resilient output for the digital image 502), and the some supervised data is data of a region of interest set in the image data (As shown in Para. 0042, a filter of different size, dimension, and/or shape is applied for shift-invariance of the features; Note: the size, shape, dimension of the filter shows that there is a specific region of interest (i.e. some supervised data) of features for shift-invariance).
Regarding claim 4, Zhang teaches, the information processing apparatus according to claim 3 (see claim 3 above), wherein a size and a shape of the region of interest are set based on a topological invariant in the region of interest (As shown in Para. 0042, a filter of different size, dimension, and/or shape is applied for shift-invariance of the target features; Note: the size, shape, dimension of the filter shows that there is a specific region of interest and the target features shows that a region is set for shift-invariance).
Regarding claim 5, Zhang teaches, the information processing apparatus according to claim 3 (see claim 3 above), wherein an image corresponding to the supervised data is displayed (As shown in Para. 0048, one or more digital images and/or digital image classifications are presented/displayed to the user), and a size and a shape of the region of interest are set based on an input by a user made in relation to the displayed image (As shown in Para. 0042, the user modifies the blur kernel (i.e. filter) to a size, dimension, and shape; As shown in Para. 0048, one or more digital images and/or digital image classifications are presented/displayed to the user and the user provides input to select and modify the image; Note: the size, shape, dimension of the filter shows that there is a specific region of interest).
Regarding claim 6, Zhang teaches, the information processing apparatus according to claim 2 (see claim 2 above), wherein the some supervised data are set for each training data including the input data and the supervised data corresponding to the input data (As shown in Para. 0079, the shift-invariant machine learning system 102 generates a shift resilient output for the digital image 502; As shown in Para. 0042, a user modifies the filter of different size, dimension, and/or shape applied for shift-invariance of the features; As shown in Para. 0048, the user selects and modifies the digital image; Note: the size, shape, dimension of the filter shows that there is a specific region of interest (i.e. some supervised data) of features for shift-invariance and the modifying of the digital images shows that the some supervised data is set for the image data).
Regarding claim 7, Zhang teaches, the information processing apparatus according to claim 1 (see claim 1 above), 
further comprising: an obtaining unit configured to obtain training data to be used in retraining of the classifier from a set of training data including the input data and the supervised data corresponding to the input data (As shown in Para. 0107 and Fig. 12, computing device 1200 includes storage manager 1208 and database 1210; As shown in Para. 0109 and Fig. 12, storage manager 1208 is connected to database 1210. Database 1210 provides access to training data such as non-augmented and augmented training data; As shown in Para. 0110, the database 1210 stores shift-adapted features from the shift-invariant machine learning; As shown in Fig. 6, training data from the database is input into the neural network 508 and there is loss determination 608 and back propagation 612 (i.e. retraining)); 
and a retraining unit configured to perform retraining of a trained classifier by using the training data obtained by the obtaining unit (As shown in Fig. 6, back propagation 612 uses the loss determination 608 output from the training data input by the database; Paras. 0085-0087).
Regarding claim 8, Zhang teaches, the information processing apparatus according to claim 7 (see claim 7 above), wherein the obtaining unit obtains training data to be used in retraining of the classifier from the set based on a result of training of the classifier by the training unit (As shown in Para. 0107 and Fig. 12, computing device 1200 includes storage manager 1208 and database 1210; As shown in Para. 0109 and Fig. 12, storage manager 1208 is connected to database 1210. Database 1210 provides access to training data such as non-augmented and augmented training data; As shown in Para. 0110, the database 1210 stores shift-adapted features from the shift-invariant machine learning; As shown in Para. 0084, the loss determination 608 is used to determine whether the neural network 508 needs to be adjusted to improve the accuracy to reduce the error; As shown in Fig. 6, loss determination is obtained based on the training image and predicted classification and the loss determination is used for back propagation (i.e. retraining); Paras. 0085-0087).
Regarding claim 9, Zhang teaches, the information processing apparatus according to claim 8 (see claim 8 above), wherein the obtaining unit selects from the set, as training data to be used in retraining of the classifier, a predetermined number of training data in order of increasing error in a result of training of the classifier by the training unit (As shown in Paras. 0085-0087, other training images are identified/selected upon modifying the weights of the neural network from back propagation. The process is repeated until the error is below a certain threshold. This shows that the error is highest in earlier iterations and decreases in later iterations).
Regarding claim 10, Zhang teaches, the information processing apparatus according to claim 8 (see claim 8 above), wherein the obtaining unit displays the set in a list and obtains training data selected by a user from the set displayed in the list as training data to be used in retraining of the classifier (As shown in Para. 0107 and Fig. 12, computing device 1200 is a client device; As shown in Para. 0048, the user selects an image that is displayed on the client device for classification of the image; As shown in Paras. 0085-0087, back propagation is done to reduce error (i.e. retraining) for each image identified).
Regarding claim 11, Zhang teaches, the information processing apparatus according to claim 1 (see claim 1 above), wherein the training unit performs, based on a first difference between a geometric property relating to an output from the classifier to which the input data was inputted and the supervised data generated by the generating unit, and a second difference between the output and the supervised data corresponding to the input data, training of the classifier (As shown in Para. 0040, there is a shift (i.e. translation) of the image features; As shown in Para. 0042, a filter of different size, dimension, and/or shape is applied for shift-invariance of the features; Para. 0084: “the shift invariant machine learning system 102 compares the predicted classification 606 generated by the neural network 508 with the ground truth classification 610…to be within a tolerance threshold”; Para. 0085; Note: the size, shape, dimension of the filter shows that there is a specific geometric region of features for shift-invariance. The error is the difference and the back propagation shows that multiple errors can be determined).
Regarding claim 12, Zhang teaches, the information processing apparatus according to claim 11 (see claim 11 above), wherein the training unit performs training of the classifier so as to minimize a total error based on the first difference and the second difference (Para. 0084: “the shift invariant machine learning system 102 compares the predicted classification 606 generated by the neural network 508 with the ground truth classification 610…to be within a tolerance threshold”; Para. 0085; Note: the error is the difference and the back propagation shows that multiple errors can be determined).
Regarding claim 13, Zhang teaches, the information processing apparatus according to claim 11 (see claim 11 above), wherein the first difference is calculated based on a cross entropy in which the topological invariant is a label value (Para. 0084: “the shift-invariant machine learning system 102 compares the predicted classification 606 generated by the neural network 508 with the ground truth classification 610…cross entropy loss function”; As shown in Para. 0024, the pixels of the digital image have feature values for shift-invariance; As shown in Para. 0027, the shift in the images have changes in pixel values; Note: the feature/pixel value is a label value and the topological invariant is the shift-invariant).
Regarding claim 14, Zhang teaches, the information processing apparatus according to claim 1 (see claim 1 above), wherein the geometric property is a topological invariant (As shown in Para. 0082, the shift-invariant machine learning system 102 trains the neural network 508; As shown in Para. 0040, there is a shift (i.e. translation) of the image features; As shown in Para. 0042, a filter of different size, dimension, and/or shape is applied for shift-invariance of the features; Note: the size, shape, dimension of the filter shows that there is a specific geometric region of features for shift-invariance. Shift-invariance is interpreted as topological invariance).
Regarding claim 15, Zhang teaches, the information processing apparatus according to claim 1 (see claim 1 above), wherein the classifier is a hierarchical neural network (As shown in Fig. 6, the neural network 508 is organized into multiple subnet layers).
Regarding claim 18, Zhang teaches, the information processing apparatus according to claim 1 (see claim 1 above), wherein the input data is image data (As shown in Fig. 5, digital images 502, 504, 506 are input into neural network 508) and the classifier divides the image data into regions (As shown in Para. 0042, a filter of different size, dimension, and/or shape is applied for shift-invariance of the features; As shown in Fig. 5, the filtered image regions (i.e. divided image) is classified via predicted classification 516; Note: the size, shape, dimension of the filter shows that there is a specific region of features for shift-invariance), 
and the topological invariant is a number of regions into which each region defined in the image data is divided by the division into the regions (As shown in Para. 0042, a filter of different size, dimension, and/or shape is applied for shift-invariance of the features; Note: the size, shape, dimension of the filter shows that there are specific regions of features for shift-invariance. The shift invariance is the topological invariant).
Regarding claim 19, Zhang teaches, an information processing method, the method comprising (As shown in Para. 0006, there are methods to generate shift-invariant neural network outputs): 
generating supervised data relating to a topological invariant based on a topological property relating to supervised data corresponding to input data (Para. 0079: “the shift-invariant machine learning system 102 analyzes three different digital images…the shift-invariant learning system 102 generates a shift-resilient output for the digital image 502 in the form of the predicted classification 516; Fig. 5); 
and performing training, based on a geometric property relating to an output from a classifier to which the input data is input and the generated supervised data, of the classifier (As shown in Para. 0082, the shift-invariant machine learning system 102 trains the neural network 508 using augmented training data and generates a predicted classification (i.e. classification label); As shown in Para. 0040, there is a shift (i.e. translation) of the image features; As shown in Para. 0042, a filter of different size, dimension, and/or shape is applied for shift-invariance of the features; Note: the size, shape, dimension of the filter shows that there is a specific geometric region of features for shift-invariance.
Regarding claim 20, A non-transitory computer-readable storage medium storing a computer program for causing a computer to function as (Para. 0117: “a non-transitory computer readable medium…cause a computing device to perform”)
a generating unit configured to generate supervised data relating to a topological invariant based on a topological property relating to supervised data corresponding to input data (Para. 0079: “the shift-invariant machine learning system 102 analyzes three different digital images…the shift-invariant learning system 102 generates a shift-resilient output for the digital image 502 in the form of the predicted classification 516; Fig. 5); 
and a training unit configured to perform, based on a geometric property relating to an output from a classifier to which the input data is input and the supervised data generated by the generating unit, training of the classifier (As shown in Para. 0082, the shift-invariant machine learning system 102 trains the neural network 508 using augmented training data and generates a predicted classification (i.e. classification label); As shown in Para. 0040, there is a shift (i.e. translation) of the image features; As shown in Para. 0042, a filter of different size, dimension, and/or shape is applied for shift-invariance of the features; Note: the size, shape, dimension of the filter shows that there is a specific geometric region of features for shift-invariance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2020/0242353 A1) in view of Last et al. (US 2018/0276847 A1, hereinafter “Last”).
Regarding claim 16, Zhang teaches the limitations as explained above in claim 1.
Zhang further teaches, wherein the supervised data is image data (Para. 0079: “the shift-invariant machine learning system 102 analyzes three different digital images…the shift-invariant learning system 102 generates a shift-resilient output for the digital image 502 in the form of the predicted classification 516; Fig. 5).
Zhang does not expressly disclose the following limitation: and the topological invariant is a number of holes in the image data.
However, Last teaches, and the topological invariant is a number of holes in the image data (As shown in Para. 0004, a raw image of a target surface is captured; Para. 0051: “a number of holes in the target surface may be defined as a topological encoder method, which is rotation, scale, and translation invariant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the topological invariant being a number of holes in the image data as taught by Last into the image processing of Zhang in order to improve hierarchical matching (Last, Para. 0051).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2020/0242353 A1) in view of Mittal et al. (US 2011/0224542 A1, hereinafter “Mittal”).
Regarding claim 17, Zhang teaches the limitations as explained above in claim 1.
Zhang further teaches, wherein the input data is image data (As shown in Fig. 5, digital images 502, 504, 506 are input into neural network 508) and the classifier identifies and extracts contours from- 27 -10208179US01/P220-0486US image data, 
and the topological invariant is a number of regions (As shown in Para. 0042, a filter of different size, dimension, and/or shape is applied for shift-invariance of the features; Note: the size, shape, dimension of the filter shows that there are specific regions of features for shift-invariance. The shift invariance is the topological invariant) into which each region defined in the image data is divided by the extracted contours.
Zhang does not expressly disclose the following limitations underlined above: and the classifier identifies and extracts contours from- 27 -10208179US01/P220-0486US image data; into which each region defined in the image data is divided by the extracted contours.
However, Mittal teaches, and the classifier identifies and extracts contours from- 27 -10208179US01/P220-0486US image data (As shown in Para. 0026, the classifier is trained using invariant features extracted; As shown in Para. 0029, the classifier is used to detect non-coronary regions; As shown in Para. 0032, the non-coronary regions have no specific shape, size, location along the centerline; Note: the shape is an example of contour and the non-coronary regions having no specific shape along the centerline shows a distinction between the contour of non-coronary regions vs. coronary regions); 
into which each region defined in the image data is divided by the extracted contours (As shown in Para. 0026, the non-coronary vessel region detector determines whether points extracted on the centerlines are in a non-vessel region based on the invariant features extracted in a cylindrical pattern; As shown in Para. 0032, the non-coronary regions have no specific shape, size, location along the centerline; Note: the shape/cylindrical pattern is a contour).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the classifier identifying and extracting contours and image regions being divided by the contours as taught by Mittal into the image processing of Zhang in order to determine the probability that a specific point falls within a specific region (Mittal, Para. 0034).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (US 2018/0181790 A1) teaches extracting 3-D invariant features from the training data in which the process of extracting is supervised. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        

/PING Y HSIEH/Primary Examiner, Art Unit 2664